Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 12/28/2021, is a final office action.

Response to Amendment and Arguments
2.	Regarding the objection to the drawings, applicant has amended a term in figure 8, step 806 to “tilt equalizer filter” from “tilt reference filter”. This amendment has overcome the previous objection to figures 6 and 8. Regarding the objection to figure 3, applicant states the elements of figure 3 operate in a similar manner as is shown in figure 1. Figure 1 shows feedback signals from the power amplifiers being fed back to elements that will provide a signal to adaption circuit 118 and DPD circuit 102. The previous objection to the figures is withdrawn.
3.	Regarding the rejections of the claims under 35 USC 103, the amendment to the claims adds additional limitations to claims 1, 9 and 17. Applicant states neither Tervo nor the combination of Tervo and Choi disclose the newly added limitations of the claims on pages 13-15 of the remarks. A new rejection of the claims, necessitated by the amendment to the claims is stated below. The rejection cites Schemmann et al (US 2019/0028068). Schemmann discloses a cable television system shown in figures 2, 4 and 5. The system includes a predistorter 126 providing a pre-distorted signal for a plurality of power amplifiers. The predistorted signal is input to the splitter 118 and 

Drawings
4.	The drawings were received on 12/28/2021.  These drawings are approved.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schemmann et al (US 2019/0028068) in view of Choi et al (US 2020/0287578).
Regarding claims 1, 9 and 17, Schemmann discloses a system and method (Figures 2, 4 or 5) for operating a plurality of power amplifiers (Figures 2, 4 or 5: power amplifier modules 108, 208 or 308), the system and method comprising: 
a predistortion circuit configured to pre-distort an input signal according to a 5predistortion configuration to generate a pre-distorted signal for the plurality of power amplifiers (Figures 2, 4 or 5: predistort 126. Predistort circuit 126 will predistort an input signal to generate a predistorted signal for the plurality of power amplifier modules 108 via the splitter circuit 118.); and 
an adaption circuit (Figures 2, 4 or 5: Microcontroller 124.), configured to perform operations comprising: 
receiving a first feedback signal from a first power amplifier of the plurality of power amplifiers (Figures 2, 4 or 5: The outputs of the power amplifier modules are provided to switch 127. Paragraph 0023: The attenuated downstream output is present at the tap 122 of each amplifier is preferably provided as feedback to a microcontroller 124 in the lid via a switch 127 that sequentially samples each amplification module 108. The microcontroller 124 preferably uses the respective feedback signals from the amplification modules 108 to determine the distortion characteristics of those amplifier modules and drive a distortion module 126. The microcontroller 124 can compare the synthesized input signal to the node 100 received from the synthesizer 110 to the output signals of each amplifier module 108, this allowing a direct comparison to the synthesized input signal to the node from digital synthesizer 110.);
(Figures 2, 4 or 5: The outputs of the power amplifier modules are provided to switch 127. Paragraph 0023: The attenuated downstream output is present at the tap 122 of each amplifier is preferably provided as feedback to a microcontroller 124 in the lid via a switch 127 that sequentially samples each amplification module 108. The microcontroller 124 preferably uses the respective feedback signals from the amplification modules 108 to determine the distortion characteristics of those amplifier modules and drive a distortion module 126. The microcontroller 124 can compare the synthesized input signal to the node 100 received from the synthesizer 110 to the output signals of each amplifier module 108, this allowing a direct comparison to the synthesized input signal to the node from digital synthesizer 110.);
receiving a first feedback signal from a second power amplifier of the plurality of power amplifiers (Figures 2, 4 or 5: The outputs of the power amplifier modules are provided to switch 127. Paragraph 0023: The attenuated downstream output is present at the tap 122 of each amplifier is preferably provided as feedback to a microcontroller 124 in the lid via a switch 127 that sequentially samples each amplification module 108. The microcontroller 124 can compare the synthesized input signal to the node 100 received from the synthesizer 110 to the output signals of each amplifier module 108.); 
updating the predistortion data to generate updated 15predistortion data, the updating using the first feedback signal from the second power amplifier (paragraph 0025: the microcontroller 124 will often not be able to adjust the settings in pre-distortion signal processing 126 to cancel all the distortion produced by a node 100 having multiple amplifiers the independently amplify the same signal. Instead, microcontroller 124 must seek a compromise predistortion signal that keeps the total distortion of every amplifier module 108 within acceptable limits while also minimizing the sum of all distortion output by node 100.); and 
generating the predistortion configuration using the updated predistortion data (Figures 2, 4 or 5: The outputs of the power amplifier modules are provided to switch 127. Paragraph 0023: The attenuated downstream output is present at the tap 122 of each amplifier is preferably provided as feedback to a microcontroller 124 in the lid via a switch 127 that sequentially samples each amplification module 108. The microcontroller 124 can compare the synthesized input signal to the node 100 received from the synthesizer 110 to the output signals of each amplifier module 108. The microcontroller 124 preferably uses the respective feedback signals from the amplification modules 108 to determine the distortion characteristics of those amplifier modules and drive a distortion module 126. The microcontroller 124 can compare the synthesized input signal to the node 100 received from the synthesizer 110 to the output signals of each amplifier module 108, this allowing a direct comparison to the synthesized input signal to the node from digital synthesizer 110.).  
Schemmann does not explicitly disclose the predistorter 10generating predistortion correlation data describing a correlation between parameters of a model describing the plurality of power amplifiers and uses the predistortion correlation data to determine and update the predistortion coefficients. 

Regarding claims 2 and 10, the combination discloses 20wherein generating the predistortion correlation data comprises: 
generating a first basis matrix using the first feedback signal of the first power amplifier and the pre-distorted signal (Choi: Figure 4: The output signal is the feedback signal and is the first basis matrix.); 
generating a first error vector using the first feedback signal of the first 25power amplifier and the pre-distorted signal (Choi: Figure 4: the output signal OS and the predistorted signal PDS are input to the cross-correlation vector obtaining circuit. The difference or error between these two signals are used to generate the cross-correlation vector in block 320.); 
generating an autocorrelation matrix using the first basis matrix (Choi: Figure 4: the output signal from the power amplifier is input to the auto-correlation matrix obtaining circuit 310 to obtain the auto-correlation matrix.); and 
(Choi: Figure 4: the output signal OS and the predistorted signal PDS are input to the cross-correlation vector obtaining circuit. The difference or error between these two signals are used to generate the cross-correlation vector in block 320.).  
Regarding claims 3 and 11, the combination discloses wherein updating the predistortion correlation data (Schemmann: Figures 2, 4 or 5: The outputs of the power amplifier modules are provided to switch 127. Paragraph 0023: The attenuated downstream output is present at the tap 122 of each amplifier is preferably provided as feedback to a microcontroller 124 in the lid via a switch 127 that sequentially samples each amplification module 108. The microcontroller 124 can compare the synthesized input signal to the node 100 received from the synthesizer 110 to the output signals of each amplifier module 108. The microcontroller 124 preferably uses the respective feedback signals from the amplification modules 108 to determine the distortion characteristics of those amplifier modules and drive a distortion module 126. The microcontroller 124 can compare the synthesized input signal to the node 100 received from the synthesizer 110 to the output signals of each amplifier module 108, this allowing a direct comparison to the synthesized input signal to the node from digital synthesizer 110.) comprises: 
generating a second basis matrix using the first feedback signal of the second power amplifier and the pre-distorted signal (Choi: Figure 4: The output signal is the feedback signal and is the first basis matrix.); 
(Choi: Figure 4: the output signal OS and the predistorted signal PDS are input to the cross-correlation vector obtaining circuit. The difference or error between these two signals are used to generate the cross-correlation vector in block 320.); 
generating an updated autocorrelation matrix using the second basis matrix (Choi: Figure 4: the output signal from the power amplifier is input to the auto-correlation matrix obtaining circuit 310 to obtain the auto-correlation matrix.); and 
generating an updated cross-correlation vector using the second error vector (Choi: Figure 4: the output signal OS and the predistorted signal PDS are input to the cross-correlation vector obtaining circuit. The difference or error between these two signals are used to generate the cross-correlation vector in block 320.).  
Regarding claims 4 and 12, the combination discloses wherein generating the predistortion configuration is based at least in part on the updated autocorrelation matrix and the updated cross-correlation vector (Choi: Figure 1 shows the output of parameter obtaining circuit 300 is input to the pre-distortion circuit 100. Figure 4 shows the parameter obtaining circuit 300 comprises the auto-correlation matrix obtaining circuit 310 and the cross-correlation vector obtaining circuit 320.).  
Regarding claims 5 and 13, the combination discloses wherein generating the predistortion configuration is based at least in part on a previous predistortion configuration, the updated autocorrelation matrix, and the updated cross-correlation vector (Choi: Figure 1 shows the output of parameter obtaining circuit 300 is input to the pre-distortion circuit 100. Figure 4 shows the parameter obtaining circuit 300 comprises the auto-correlation matrix obtaining circuit 310 and the cross-correlation vector obtaining circuit 320. The previous predistortion configuration is present in the DPD prior to an update and is also reflected in the feedback signal.).  

6.	Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schemmann et al (US 2019/0028068) in view of Choi et al (US 2020/0287578) further in view of Tervo et al (US 2020/0395662).
Regarding claims 8, 16 and 20, the combination of Schemmann and Choi is disclosed above. The combination does not disclose a beamforming circuit is positioned between the predistortion circuit and the first power amplifier, wherein the beamforming circuit is configured to perform operations comprising: applying a first amplitude modification and a first phase shift to the pre-distorted signal to generate a first modified pre-distorted signal; applying a second amplitude modification and a second phase shift to the pre-distorted signal to generate a second modified pre-distorted signal; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6providing the first modified pre-distorted signal to the first power amplifier; and providing the second modified pre-distorted signal to the second power amplifier.
Tervo discloses a beamforming circuit is positioned between the predistortion circuit and the first power amplifier (Figure 5: phase control and gain control signals are output from block 92.), wherein the beamforming circuit is configured to perform operations comprising: 
(Figure 5: phase control and gain control signals are input to phase shifter 40 and variable gain amplifier 50 to generate a modified signal to be input to the first power amplifier 60.).   
applying a second amplitude modification and a second phase shift to the pre-distorted signal to generate a second modified pre-distorted signal (Figure 5: phase control and gain control signals are input to second phase shifter 40 and second variable gain amplifier 50 to generate a modified signal to be input to the second power amplifier 60.); 
providing the first modified pre-distorted signal to the first power amplifier (Figure 5: phase control and gain control signals are input to phase shifter 40 and variable gain amplifier 50 to generate a modified signal to be input to the first power amplifier 60.); and 
10providing the second modified pre-distorted signal to the second power amplifier (Figure 5: phase control and gain control signals are input to second phase shifter 40 and second variable gain amplifier 50 to generate a modified signal to be input to the second power amplifier 60.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the beamforming circuit of Tervo into the system and method of the combination of Schemmann and Choi. By using beamforming to steer a signal in a particular direction, the overall effectiveness of the system can be increased

Allowable Subject Matter
7.	Claims 6, 7, 14, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/27/2022